Title: From Thomas Jefferson to John Joseph de Barth, 17 March 1792
From: Jefferson, Thomas
To: De Barth, John Joseph


          
            Sir
            Philadelphia Mar. 17. 1792.
          
          The troubles of France and the islands forcing many of your nation to this country in quest of quiet, and the first object on their arrival being to purchase lands for a settlement, I take the liberty of putting the inclosed paper into your hands, presuming you will generally be acquainted with those in want of a settlement. The paper contains the description of an estate of mine, which I wish to dispose of, because it is too small and too distant from my principal estates to be an object. Indeed I have kept it hitherto on account of it’s beauty, and the abundance of wild fowl and game (gibier) which induced me to go to it sometimes on hunting parties. My present situation renders these properties of it useless, and I can better employ otherwise the sum at which it is valued. Should any of your friends therefore want such an estate, you will oblige me by communicating to them the inclosed description, the truth of which I vouch. You are sensible how much better it is for a foreigner to settle in the inhabited country, on lands ready cleared and convenient to market: and I dare say you are apprised of the superiority of the climate of the middle parts of Virginia. The climate and country would particularly suit the islanders, who may have slaves of their own.—Pardon the trouble I give you, Sir, which I desire may be nothing more than to lay this paper by, and to recollect it when you shall hear any of your country-men express a wish to buy a settlement: and accept assurances of the esteem with which I have the honour to be, Sir, your most obedient & most humble servt.,
          
            Th: Jefferson
          
        